DETAILED ACTION
Claims 1 through 25 originally filed 12 February 2020. By response to restriction requirement received 4 October 2021; Invention A is elected for examination, Species 1 is elected for examination, and claims 4 through 25 are withdrawn from consideration. Claims 1 through 3 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention A and Species 1 in the reply filed on 4 October 2021 is acknowledged.

Claims 5 through 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 October 2021.
Specifically, elected Species 1 includes a single gain medium laterally disposed between two contact layers whereas Species 3 includes plural
Claims 6 through 8 depend properly from claim 5 and inherit the above noted feature of Species 3. As such, claims 6 through 8 also correspond to non-elected Species 3 and are also withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (Tani, JP Pub. 2013-093339).

Regarding claim 1, Tani discloses, "A germanium (Ge) laser diode with direct bandgap for laser generation" (p. [0058], [0059], and Fig. 1N, pt. 8).  "Forming an intrinsic Ge active layer over a substrate" (p. [0047] and Fig. 1H, pt. 8).  "Forming a p+ region and an n+ region adjacent the intrinsic Ge active layer" (p. [0048], [0049], and Fig. 1J, pts. 8, 11, and 12).  "Wherein the p+ region, the n+ region, and the intrinsic Ge active layer collectively define a p-i-n diode" (p. [0058] and Fig. 1N, pts. 8, 11, and 12).  "Forming metal contacts to the p+ and n+ regions" (p. [0056] and Fig. 1N, pts. 11, 12, 15, and 16).  

Regarding claim 2, Tani discloses, "Wherein the intrinsic Ge active layer has a thickness of 3 nm or less" (p. [0058] and Fig. 1N, pt. 8).  

Regarding claim 3, Tani discloses, "Wherein the p+ and n+ regions are horizontally aligned with the intrinsic Ge active layer" (Fig. 1N, pts. 8, 11, and 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (Saito, US Pub. 2009/0090925) is cited for teaching a laser with lateral current injection and a silicon active layer that may, alternately, be formed of germanium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828